Exhibit 10.1

 

EQUIFAX INC.

CHANGE IN CONTROL SEVERANCE PLAN

Effective February 5, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE ONE FOREWORD

     1  

1.01

  Purpose of the Plan      1  

1.02

  Plan Status      1  

ARTICLE TWO DEFINITIONS

     1  

2.01

  Accounting Firm      1  

2.02

  Accrued Obligations      1  

2.03

  Administrator      1  

2.04

  Annual Incentive Plan      1  

2.05

  Base Salary      1  

2.06

  Board      1  

2.07

  Cause      2  

2.08

  Change in Control      2  

2.09

  Chief Executive Officer      4  

2.10

  Chief Human Resources Officer      4  

2.11

  CIC Period      4  

2.12

  CIC Qualifying Termination      4  

2.13

  Code      4  

2.14

  Committee      4  

2.15

  Corporation      4  

2.16

  Director      4  

2.17

  Disability      4  

2.18

  Effective Date      4  

2.19

  Employer      5  

2.20

  ERISA      5  

2.21

  Exchange Act      5  

2.22

  Excise Tax      5  

2.23

  Good Reason      5  

2.24

  Notification Letter      5  

2.25

  Notice of Termination      6  

2.26

  Participant      6  

2.27

  Payment      6  

2.28

  Person      6  

2.29

  Plan      6  

2.30

  Release      6  

2.31

  Release Consideration Period      6  

2.32

  Release Revocation Period      6  

2.33

  Restrictive Covenants      6  

2.34

  Section 409A      6  

2.35

  Separation from Service      6  

2.36

  Severance Benefits      6  

2.37

  Subsidiary      7  

2.38

  Target Bonus      7  

2.39

  Tier Level Multiplier      7  

 

i



--------------------------------------------------------------------------------

ARTICLE THREE ELIGIBILITY AND PARTICIPATION

     7  

3.01

  Eligibility      7  

3.02

  Exclusive Benefits      7  

3.03

  End of Participation      7  

ARTICLE FOUR SEVERANCE BENEFITS

     8  

4.01

  Release Requirement      8  

4.02

  CIC Qualifying Termination      8  

4.03

  Section 409A.      9  

4.04

  Enforcement Costs      11  

4.05

  Code Section 280G.      11  

4.06

  Recoupment or Recovery of Severance Benefits      12  

ARTICLE FIVE AMENDMENT AND TERMINATION

     12  

ARTICLE SIX MISCELLANEOUS

     13  

6.01

  Participant Rights      13  

6.02

  Administrator Authority.      13  

6.03

  Claims and Appeals Procedure.      14  

6.04

  Reliance on Tables and Reports      15  

6.05

  Expenses      15  

6.06

  Arbitration of Disputes.      15  

6.07

  Successors.      16  

6.08

  Construction      17  

6.09

  References to Other Plans and Programs      17  

6.10

  Notices      17  

6.11

  Service of Legal Process      17  

6.12

  Plan Year      17  

6.13

  No Duty to Mitigate      17  

6.14

  Withholding of Taxes      17  

6.15

  Governing Law      18  

6.16

  Validity/Severability      18  

6.17

  Miscellaneous      18  

6.18

  Source of Payments      18  

6.19

  Survival of Provisions      18  

Exhibits

       A-1  

 

 

ii



--------------------------------------------------------------------------------

ARTICLE ONE

FOREWORD

1.01 Purpose of the Plan. The Corporation considers it essential and in the best
interests of its shareholders – (i) to provide appropriate protection that
facilitates executives acting in the interest of shareholders in the event of a
possible or actual change in control of the Corporation; (ii) to provide for the
alignment of the Corporation’s new change in control severance arrangements with
current market practice under a consistent framework; and (iii) to protect the
Corporation’s confidential information, trade secrets and customer
relationships. Accordingly, pursuant to the terms of this Plan, effective
February 5, 2019, the Corporation will provide Severance Benefits to an eligible
executive in the event of a CIC Qualifying Termination of the eligible
executive’s employment. No benefits will be provided pursuant to this Plan
except upon the occurrence of a CIC Qualifying Termination. The meaning of
capitalized terms used throughout the Plan is determined under Article Two,
except as they are otherwise defined in the Plan. Severance Benefits are subject
to “clawback” to the extent provided in Section 4.06, and no provision of this
Plan shall exempt any Severance Benefits from “clawback”.

1.02 Plan Status. The Plan is intended to be a top hat plan for a select group
of management or highly compensated executives for purposes of ERISA, so that it
is subject only to the administration and enforcement provisions of ERISA.

ARTICLE TWO

DEFINITIONS

Where the following words and phrases appear in this Plan with initial capital
letters, they shall have the meaning set forth below, unless a different meaning
is plainly required by the context.

2.01 “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm, in each case with
experience in performing calculations regarding the applicability of Code
Section 280G and of the tax imposed by Code Section 4999, as selected by the
Corporation prior to a Change in Control.

2.02 “Accrued Obligations” means a lump sum payment of accrued and unpaid Base
Salary, any annual bonus award earned by Participant for a fiscal year of the
Corporation that ended prior to Participant’s date of termination that has not
yet been paid, unused vacation or paid time off, and other accrued benefits
through the date of termination, paid on the same basis as paid upon any
voluntary termination of employment.

2.03 “Administrator” means the Committee. The Committee may delegate its duties
and authority as Administrator to officers and employees of the Corporation.

2.04 “Annual Incentive Plan” means, with respect to a Participant, the
Corporation’s annual incentive plan in which the Participant participates at the
time of the Participant’s CIC Qualifying Termination.

2.05 “Base Salary” means, with respect to a Participant, the Participant’s
annual base salary in effect on the date of the Participant’s CIC Qualifying
Termination.

2.06 “Board” means the Board of Directors of the Corporation.

 

1



--------------------------------------------------------------------------------

2.07 “Cause” means the following with respect to a Participant:

(a) conviction or plea of guilty or nolo contendere to a felony or other serious
crime involving moral turpitude;

(b) willful misconduct that is materially injurious to the Corporation or any of
its Subsidiaries (whether financially, reputationally or otherwise);

(c) willful and continued failure of a Participant to perform his or her duties
and responsibilities (other than as a result of physical or mental illness or
injury) after receipt of written notice from the Committee of such failure,
provided that the Participant shall have 30 days after the date of receipt of
such notice in which to cure such failure (to the extent cure is possible);

(d) gross negligence in managing the material risks of the Corporation or its
Subsidiaries;

(e) material breach of this Agreement or of the Restrictive Covenants after
receipt of written notice from the Committee of such breach, provided that the
Participant shall have 30 days after the date of receipt of such notice in which
to cure such breach (to the extent cure is possible); or

(f) material violations of law or the Corporation’s code of conduct or insider
trading policy, any of which results in material financial or reputational harm
to the Corporation.

2.08 “Change in Control” means the occurrence of any of the following events:

(a) any Person (other than (i) the Corporation or its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Corporation or its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of stock in the Corporation (any of (i)
– (iv), “Excluded Persons”) or (v) unless otherwise determined by the Board or
the Committee, a Person which has acquired Stock in the ordinary course of
business for investment purposes only and not with the purpose or effect of
changing or influencing the control of the Corporation, or in connection with or
as a participant in any transaction having such purpose or effect (“Investment
Intent”), as demonstrated by the filing by such Person of a statement on
Schedule 13G (including amendments thereto) pursuant to Regulation 13D under the
Exchange Act, as long as such Person continues to hold such Stock with an
Investment Intent) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates pursuant to express authorization by the Board of Directors that
refers to this exception) representing 20% or more of either the then
outstanding shares of Stock of the Corporation or the combined voting power of
the Corporation’s then outstanding voting securities; or

 

2



--------------------------------------------------------------------------------

(b) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: (i) individuals who, on
the Effective Date, constituted the Board of Directors; and (ii) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation) whose appointment or election by the Board of Directors or
nomination for election by the Corporation’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved (collectively the “Continuing
Directors”); provided, however, that individuals who are appointed to the Board
of Directors pursuant to or in accordance with the terms of an agreement
relating to a merger, consolidation, or share exchange involving the Corporation
(or any direct or indirect Subsidiary of the Corporation) shall not be
Continuing Directors for purposes of this Agreement until after such individuals
are first nominated for election by a vote of at least two-thirds (2/3) of the
then Continuing Directors and are thereafter elected as directors by
shareholders of the Corporation at a meeting of shareholders held following
consummation of such merger, consolidation, or share exchange; provided further,
that in the event the failure of any such persons appointed to the Board of
Directors to be Continuing Directors results in a Change in Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change in Control occurred; or

(c) upon the consummation of a merger, consolidation or share exchange of the
Corporation with any other corporation or the issuance of voting securities of
the Corporation in connection with a merger, consolidation or share exchange of
the Corporation (or any direct or indirect Subsidiary of the Corporation)
pursuant to applicable stock exchange requirements, other than (i) a merger,
consolidation or share exchange which would result in the voting securities of
the Corporation outstanding immediately prior to such merger, consolidation or
share exchange continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 66-2/3% of the combined voting power of the voting securities
of the Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger, consolidation or share exchange, or (ii) a
merger, consolidation or share exchange effected to implement a recapitalization
of the Corporation (or similar transaction) in which no Person (other than an
Excluded Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates after the Effective Date, pursuant to express authorization by
the Board of Directors that refers to this exception) representing 20% or more
of either the then outstanding shares of Stock or the Corporation or the
combined voting power of the Corporation’s then outstanding voting securities;
or

(d) the shareholders of the Corporation approve of a plan of complete
liquidation or dissolution of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets (in one transaction or a series of related transactions within any period
of 24 consecutive months), other than a sale or disposition by the Corporation
of all or substantially all of the Corporation’s assets to an entity at least
80% of the combined voting power of the voting securities of which are owned by
persons in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no “Change in Control of the Corporation” shall
be deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the holders of the Stock of
the Corporation immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Corporation, an entity that owns all or substantially all of
the assets or voting securities of the Corporation immediately following such
transaction or series of transactions.

For purposes of this Section 2.08, “Affiliate” shall have the meaning ascribed
to such term in Rule 12b-2 under the Exchange Act, and “Stock” means the Common
Stock of the Corporation, par value $1.25 per share.

Notwithstanding anything in this Plan to the contrary, to the extent any
provision of this Plan would cause a payment of an amount subject to
Section 409A (and not otherwise exempt from Section 409A) to be made because of
the occurrence of a Change in Control, then such payment shall not be made
unless such Change in Control also constitutes a “change in ownership,” “change
in effective control” or “change in ownership of a substantial portion of the
Corporation’s assets” within the meaning of Code Section 409A. Other Participant
rights that are tied to a Change in Control, such as vesting, shall not be
affected by this paragraph.

2.09 “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.

2.10 “Chief Human Resources Officer” means the most senior human resources
executive.

2.11 “CIC Period” means the time period commencing on the date of the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the effective date of a Change in Control) and ending on the
second anniversary of the effective date of the Change in Control.

2.12 “CIC Qualifying Termination” means, with respect to a Participant, the
Participant’s Separation from Service within the CIC Period (i) initiated by the
Employer without Cause other than due to Disability or death, or (ii) initiated
by the Participant for Good Reason.

2.13 “Code” means the Internal Revenue Code of 1986, as amended and the
proposed, temporary and final regulations promulgated thereunder. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.14 “Committee” means the Compensation, Human Resources and Management
Succession Committee of the Board.

2.15 “Corporation” means Equifax Inc., a Georgia corporation, or its successor
or assignee.

2.16 “Director” means a member of the Board.

2.17 “Disability” shall mean, with respect to a Participant, the date on which
the insurer or administrator under the Employer’s program of long-term
disability insurance determines that the Participant is eligible to commence
benefits under such insurance.

2.18 “Effective Date” means the date on which this Plan is effective,
February 5, 2019.

 

4



--------------------------------------------------------------------------------

2.19 “Employer” means the Corporation and each Subsidiary.

2.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder. Reference to any section or subsection
of the Exchange Act includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

2.22 “Excise Tax” shall mean, collectively (i) the tax imposed by Code
Section 4999 by reason of being “contingent on a change in ownership or control”
of the Corporation, within the meaning of Code Section 280G, (ii) any similar
tax imposed by state or local law, and (iii) any interest or penalties with
respect to any tax described in clause (i) or (ii).

2.23 “Good Reason” means the occurrence of any of the following events without
the Participant’s consent:

(a) a material adverse change in the Participant’s duties, authority, or
responsibilities;

(b) a material reduction in Participant’s Base Salary (which for purposes of the
Plan shall mean a reduction of 10% or more) or the target percentage of Base
Salary under the Annual Incentive Plan;

(c) a material reduction in the value of the Participant’s annual equity or long
term incentive award opportunity;

(d) a relocation of Participant’s primary work location of more than 35 miles;

(e) the material breach by the Corporation of the terms of the Plan;

provided that, within 90 days following the first occurrence of any of the
events set forth in this Section 2.23 the Participant (i) delivers written
notice to the Corporation of his or her intention to terminate his or her
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to Participant’s right to terminate
employment for Good Reason, (ii) provides the Corporation with at least 30 days
to cure the circumstances and, (iii) if the Corporation is not successful in
curing the circumstances, Participant terminates employment within 60 days of
Corporation’s failure to cure such circumstances.

2.24 “Notification Letter” means a letter notifying an executive of his or her
eligibility for participation in the Plan that meets the requirements of the
following sentence. An offer-of-employment or promotion letter or other letter
from the Employer shall constitute a “Notification Letter” if it requires the
executive to sign and return the letter – (i) to agree to the terms and
conditions of the Plan; (ii) to agree to the Restrictive Covenants; and (iii) if
there is any pre-existing right to severance benefits (or similar benefits) in
connection with a Change in Control from the Employer, to waive all such
benefits in favor of benefits under this Plan.

 

5



--------------------------------------------------------------------------------

2.25 “Notice of Termination” means a written notice of termination of employment
for Cause or Disability given by the Employer to a Participant in the manner
specified in Section 6.10, which states the specific termination provision in
the Plan relied upon for the termination, sets forth in reasonable detail the
facts and circumstances claimed to provide the basis for termination under the
provision so indicated, and specifies the Participant’s date of termination.

2.26 “Participant” means each individual who has become a Participant pursuant
to Section 3.01, and who has not ceased to be a Participant under Section 3.03.

2.27 “Payment” means any payment or benefit in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) received or to be received by a
Participant or for the benefit of a Participant, whether payable under the terms
of this Plan or any other plan, arrangement or agreement with the Employer or an
affiliate of the Employer.

2.28 “Person” means any “person” or “group” as those terms are used in Sections
13(d) and 14(d) of the Exchange Act.

2.29 “Plan” means this Equifax Inc. Change in Control Severance Plan, as set
forth herein and as it may be amended from time to time, or any successor plan,
program or arrangement thereto.

2.30 “Release” means an agreement in which the Participant releases claims in
connection with a termination of the Participant’s employment with the Employer
and re-affirms the Participant’s obligation to observe the terms of the
Restrictive Covenants. The specific terms of the Release for a Participant shall
be based upon the form of release used by the Employer at the time of the
termination of employment, which shall be substantially similar to the form of
Release attached hereto as Exhibit A.

2.31 “Release Consideration Period” means the period of time specified by the
Release, not to exceed forty-five (45) days, during which the affected
Participant is permitted to consider whether or not to sign the Release.

2.32 “Release Revocation Period” means the period of time specified by the
Release, not to exceed seven (7) days (or such longer period as may be required
by applicable law), during which the Participant is permitted to revoke the
signed Release.

2.33 “Restrictive Covenants” means, with respect to a Participant, the
restrictive covenants set forth in Exhibit B attached hereto and made a part of
this Plan.

2.34 “Section 409A” means Section 409A of the Code and the Department of
Treasury and Internal Revenue Service guidance thereunder.

2.35 “Separation from Service” means “separation from service” from the Employer
and all Subsidiaries as described under Section 409A(a)(2)(A)(i). A Participant
who is both an employee and a Director will not have a Separation from Service
until he or she has a Separation from Service with respect to both his or her
employment and his or her Board membership.

2.36 “Severance Benefits” means the severance pay and the other benefits payable
to a Participant pursuant to Article Four of the Plan.

 

6



--------------------------------------------------------------------------------

2.37 “Subsidiary” means any entity in which the Corporation, directly or
indirectly, beneficially owns more than fifty percent (50%) of such entity’s
equity interest by vote and value.

2.38 “Target Bonus” means, with respect to a Participant, the Participant’s
target annual cash incentive under the Annual Incentive Plan for the performance
period containing the date of the Participant’s CIC Qualifying Termination.

2.39 “Tier Level Multiplier” means the multiple of Base Salary and Target Bonus
payable under Section 4.02 that is established by the Committee for a
Participant. Participants shall be placed at a level of 1X, 2X or 3X by the
Committee.

ARTICLE THREE

ELIGIBILITY AND PARTICIPATION

3.01 Eligibility. The Committee may select senior executives of the Corporation
as Participants from time to time and designate the Participant’s Tier Level
Multiplier. The Chief Human Resources Officer or Chief Executive Officer will
provide notice on behalf of the Administrator to each such executive of his or
her selection for Plan participation by means of a Notification Letter in the
manner provided by Sections 2.24 and 6.10. Each such executive will become a
Participant on the date the executive signs and properly returns the
Notification Letter. The Chief Human Resources Officer or Chief Executive
Officer may provide an Appendix to this Plan to indicate the executives eligible
to participate from time to time (or to reflect the removal of executives as
Participants in a manner consistent with the terms of the Plan).

3.02 Exclusive Benefits. Any Severance Benefits payable to a Participant under
this Plan will be paid solely in lieu of, and not in addition to, any severance
benefits payable under any offer letter, severance arrangement or other program
or agreement on account of the Participant’s termination of employment with the
Employer under the circumstances covered by this Plan. A Participant’s
acceptance of participation in this Plan pursuant to Section 3.01 above shall
constitute a waiver by such Participant of all other rights to severance
benefits (or any similar separation benefits) in connection with a Change in
Control that the Participant may have or claim with respect to the Employer
(specifically including, but not limited to, the Equifax Inc. Severance Plan).

3.03 End of Participation. An individual shall cease to be a Participant on the
date on which the individual ceases to be an employee of the Employer other than
by a CIC Qualifying Termination. Except as provided in this and the next
sentence, the Committee may discontinue an individual’s status as a Participant;
provided, however, that no such discontinuance shall become effective (i) during
the one-year period following the date on which advance written notice of such
discontinuance is provided to the affected Participant in the manner specified
in Section 6.10, or (ii) during the CIC Period. In the event that an individual
incurs a CIC Qualifying Termination while still a Participant, such individual
shall remain a Participant until all Severance Benefits required to be provided
to the Participant under the terms of the Plan on account of such CIC Qualifying
Termination have been paid or provided.

 

7



--------------------------------------------------------------------------------

ARTICLE FOUR

SEVERANCE BENEFITS

4.01 Release Requirement. A Participant will be eligible for the Severance
Benefits described in Section 4.02 below, subject to the Release requirement
specified in this Section 4.01. Within seven (7) days following the date of the
Participant’s Separation from Service, the Corporation shall provide the
Participant with a Release. As a condition of receiving the Severance Benefits
described in Section 4.02, the Participant must execute and deliver the Release
to the Corporation within the Release Consideration Period, the Release
Revocation Period must expire without revocation of the Release by the
Participant, and the Participant must be in material compliance with the
Restrictive Covenants set forth in this Plan. In the event the Participant
materially breaches one or more of such Restrictive Covenants, the Participant
will forfeit any such Severance Benefits that have not been paid or provided to
the Participant and must repay to the Corporation the amount (or equivalent cash
value) of any such Severance Benefits that have been paid to the Participant.

4.02 CIC Qualifying Termination. In the event that a Participant incurs a CIC
Qualifying Termination, the Corporation shall pay or provide to the Participant
the Accrued Obligations and the following Severance Benefits, subject to the
Release requirement specified in Section 4.01 above, provided that, if a
Participant’s Separation from Service occurs prior to the effective date of the
Change in Control, the payments set forth in this Section 4.02 shall be made
within sixty (60) days following the effective date of the Change in Control.

(a) Severance Pay. The Corporation shall pay to the Participant an amount equal
to the Participant’s Tier Level Multiplier times the sum of (i) the
Participant’s Base Salary, and (ii) the Participant’s Target Bonus. This amount
shall be paid to the Participant in a lump sum within sixty (60) days following
the date of the Participant’s Separation from Service (except as provided in
Section 4.03(f) and subject to the requirements of Section 4.03(e)).

(b) Pro-Rata Target Bonus for Year of Termination. The Corporation shall pay to
the Participant a lump sum cash payment equal to the amount of the target annual
cash incentive payment to which the Participant was entitled under the Annual
Incentive Plan for the performance period that includes the Participant’s date
of termination, multiplied by a fraction (i) the numerator of which equals the
number of days in such performance period during which the Participant was
employed by the Employer (rounded up to the next highest number of days in the
case of a partial day of employment), and (ii) the denominator of which is the
total number of days in such performance period. This amount shall be paid to
the Participant in a lump sum within sixty (60) days following the date of the
Participant’s Separation from Service (except as provided in Section 4.03(f) and
subject to the requirements of Section 4.03(e)).

(c) COBRA Pay. The Corporation shall pay to the Participant an amount equal to
twenty-four (24) times the monthly COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant and his or her dependents
(e.g., employee only, family coverage) on the date of the Participant’s
Separation from Service and will permit Participant to elect to be covered by
the Employer’s group health plan for such 24-month period or the lesser period
permitted by the Company’s general benefits plans and applicable law (which
period will run concurrently with any eligibility for COBRA coverage and assumes
the Participant timely elects such COBRA coverage). This amount shall be paid to
the Participant in a lump sum within sixty (60) days following the date of the
Participant’s Separation from Service (except as provided in Section 4.03(f) and
subject to the requirements of Section 4.03(e)).

 

8



--------------------------------------------------------------------------------

(d) Equity and Long-Term Incentives. Any equity or long-term compensation grant
or award outstanding to the Participant shall be treated as specified by the
terms of the applicable equity or long-term incentive compensation plan under
which the grant or award was made and the applicable award agreement.

(e) Supplemental Retirement Plan for Executives of Equifax Inc. (SERP). The
Participant’s Accrued Benefit under the SERP shall become fully vested and
nonforfeitable and payable in accordance with the terms of the SERP.

(f) Supplemental Retirement Contribution Account. The Participant’s Supplemental
Retirement Contribution Account under the Equifax 2005 Executive Deferred
Compensation Plan (EDCP) shall become fully vested and nonforfeitable and
payable in accordance with the terms of the EDCP.

(g) Coordination with Other Severance Benefits. If a Participant becomes
entitled to benefits under the Plan after already receiving severance benefits
for a termination that did not, at the time, constitute a CIC Qualifing
Termination, only the net incremental benefits (if any) shall be provided under
the Plan. For example, it is possible that a Participant will incur a Separation
from Service prior to the effective date of a Change in Control and will become
entitled to severance benefits under another plan or agreement and then the
Separation from Service will become a CIC Qualifying Termination due to the
occurrence of a subsequent Change in Control. In that event, the amounts and
benefits to which the Participant is entitled under the Plan will be the
incremental amounts and benefits, if any, that exceed the comparable amounts and
benefits to which the Participant became entitled and received under any
separate plan or agreement that did not relate to a Change in Control.

4.03 Section 409A.

(a) To the extent necessary to ensure compliance with Section 409A, the
provisions of this Section 4.03 shall govern in all cases over any contrary or
conflicting provision in the Plan. It is the intent of the Corporation that this
Plan comply with the requirements of Section 409A with respect to any
nonqualified deferred compensation subject to Section 409A. The Plan shall be
interpreted and administered to maximize the exemptions from Section 409A and,
to the extent the Plan provides for deferred compensation subject to
Section 409A, to comply with Section 409A and to avoid the imposition of tax,
interest and/or penalties upon any Participant under Section 409A.

(b) The Corporation does not, however, assume the liability for any taxes
associated with Section 409A. The Corporation, the Subsidiaries, and their
respective directors, officers, employees and advisers will not be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant may owe as a result of
participation in the Plan. However, following the occurrence of a Change in
Control, the Corporation shall exercise its good faith best efforts to minimize
any adverse impact to a Participant with respect to the Severance Benefits
payable to the Participant under this Plan (for example, by preserving the
availability of the Section 409A short-term deferral exemption with respect to
such benefits to the extent possible and by avoiding any forfeiture of a
Participant’s benefits or any other non-payment of benefits due under this
Plan).

 

9



--------------------------------------------------------------------------------

(c) The right to a series of payments under the Plan will be treated as a right
to a series of separate payments. Each separate payment that is made within
2-1⁄2 months following the end of the year that contains the date of the
Participant’s Separation from Service is intended to be exempt from Section 409A
as a short-term deferral within the meaning of the final regulations under
Section 409A. Each separate payment that is made later than 2-1⁄2 months
following the end of the year that contains the date of the Participant’s
Separation from Service is intended to be exempt under the two-times exception
of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation on the availability
of that exception specified in the regulation and subject to the conditions on
the applicability of that exemption. Then, each separate payment that is made
after the two-times exception ceases to be available shall be subject to delay,
as necessary, in accordance with Section 4.03(f) below.

(d) It is intended that each lump sum payment made pursuant to Section 4.02(b),
shall be exempt from Section 409A as a short-term deferral within the meaning of
the final regulations under Section 409A.

(e) To the extent necessary to comply with Section 409A, in no event may a
Participant, directly or indirectly, designate the taxable year of payment. In
particular, to the extent necessary to comply with Section 409A, because any
payment to a Participant under this Plan is conditioned upon the Participant’s
executing and not revoking a Release, if the designated payment period for such
payment begins in one taxable year and ends in the next taxable year, the
payment will be made in the later taxable year.

(f) To the extent necessary to comply with Section 409A, references in this Plan
to “termination of employment” or “terminates employment” (and similar
references) shall have the same meaning as Separation from Service, and no
payment subject to Section 409A that is payable upon a termination of employment
shall be paid unless and until (and not later than applicable in compliance with
Section 409A) the Participant incurs a Separation from Service. In addition, if
the Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) at the time of his or her Separation from Service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable on account of, and within the first six months following, the
Participant’s Separation from Service, and not by reason of another event under
Section 409A(a)(2)(A), will become payable on the first business day after six
months following the date of the Participant’s Separation from Service or, if
earlier, the date of the Participant’s death.

(g) To the extent that any reimbursement by the Employer to a Participant of
eligible expenses under this Plan constitutes a “deferral of compensation”
within the meaning of Section 409A (a “Reimbursement”) (i) the Participant must
request the Reimbursement (with substantiation of the expense incurred) no later
than 30 days following the date on which the Participant incurs the
corresponding eligible expense; (ii) subject to any shorter time period provided
in any expense reimbursement policy of the Employer or specifically provided
otherwise in this Plan, the Employer shall make the Reimbursement to the
Participant on or before the last day of the calendar year following the
calendar year in which the Participant incurred the eligible expense; (iii) the
Participant’s right to Reimbursement shall not be subject to liquidation or
exchange for another benefit; and (iv) the amount eligible for Reimbursement in
one calendar year shall not affect the amount eligible for Reimbursement in any
other calendar year.

 

10



--------------------------------------------------------------------------------

4.04 Enforcement Costs. Except as provided in Section 6.06(c), each party shall
bear its own costs and expenses, including legal fees, that may be incurred in
enforcing its respective rights under this Plan.

4.05 Code Section 280G.

(a) A Participant shall bear all expense of, and be solely responsible for, any
Excise Tax; provided, however, that any Payment that would constitute a
“parachute payment” within the meaning of Code Section 280G shall be reduced to
the extent necessary so that no portion thereof shall be subject to the Excise
Tax but only if, by reason of such reduction, the net after-tax benefit received
by the Participant shall exceed the net after-tax benefit that would be received
by the Participant if no such reduction was made.

(b) The “net after-tax benefit” shall mean (i) the Payments which the
Participant receives or is then entitled to receive from the Employer that would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable by the Participant with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of Excise Tax imposed with respect to the payments and
benefits described in (b)(i) above.

(c) All determinations under this Section 4.05 will be made by an Accounting
Firm. The Accounting Firm shall be required, in part, to evaluate the extent to
which payments are exempt from Section 280G as reasonable compensation for
services rendered before or after the Change in Control. All fees and expenses
of the Accounting Firm shall be paid solely by the Corporation. The Corporation
will direct the Accounting Firm to submit any determination it makes under this
Section 4.05 and detailed supporting calculations to both the Participant and
the Corporation as soon as reasonably practicable following the Change in
Control or the CIC Qualifying Termination, as applicable.

(d) If the Accounting Firm determines that one or more reductions are required
under this Section 4.05, such Payments shall be reduced in the order that would
provide the Participant with the largest amount of after-tax proceeds (with such
order determined by the Accounting Firm) to the extent necessary so that no
portion thereof shall be subject to the Excise Tax, and the Corporation shall
pay such reduced amount to the Participant. To the extent any order of reduction
of Payments is required to be set forth herein, then such reduction shall be
applied in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced next (if
necessary, to zero), with amounts that are payable or deliverable last reduced
first; (iii) payments that are payable in cash that are valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced next
(if necessary, to zero), with the highest values reduced first (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24); (iv)
payments due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary,
to zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and (v) all other non-cash
benefits will be next reduced pro-rata.

 

11



--------------------------------------------------------------------------------

(e) As a result of the uncertainty in the application of Code Section 280G at
the time that the Accounting Firm makes its determinations under this
Section 4.05, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed (collectively, the
“overpayments”), or that additional amounts should be paid or distributed to the
Participant (collectively, the “underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Employer or the Participant, which assertion the
Accounting Firm believes has a high probability of success or is otherwise based
on controlling precedent or substantial authority, that an overpayment has been
made, the Participant must repay the overpayment to the Corporation, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Corporation unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority that an
underpayment has occurred, the Accounting Firm will notify the Participant and
the Corporation of that determination and the Corporation will promptly pay the
amount of that underpayment to the Participant without interest.

(f) The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 4.05. For purposes of making the calculations
required by this Section 4.05, the Accounting Firm may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.

4.06 Recoupment or Recovery of Severance Benefits. Severance Benefits under the
Plan shall be subject to any policy of recoupment of compensation adopted or
amended from time to time by the Board or the Committee, including, without
limitation, any policy they deem necessary or desirable to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (providing for recovery of erroneously awarded compensation),
Section 304 of the Sarbanes-Oxley Act of 2002 (providing for forfeiture of
certain bonuses and profits), and any implementing rules and regulations of the
U.S. Securities and Exchange Commission and applicable listing standards of a
national securities exchange adopted in accordance with either of these Acts
which policy is incorporated into this Plan.

ARTICLE FIVE

AMENDMENT AND TERMINATION

Subject to the next sentence, the Committee in all respects shall have the right
at any time and from time to time, by instrument in writing, to amend, modify,
alter, or terminate the Plan in whole or in part. Notwithstanding the foregoing
or anything in this Plan to the contrary, the Committee may not amend, modify,
alter or terminate this Plan so as to adversely affect payments or benefits then
payable, or which could become payable, to a Participant under the Plan, except
to the minimum extent required to comply with any applicable law, either
(i) during the one-year period following the date on which advance written
notice of such amendment, modification, alteration or termination is provided to
the affected Participants in the manner specified in Section 6.10, or
(ii) during the CIC Period.

 

12



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS

6.01 Participant Rights. Except to the extent required or provided for by
mandatorily imposed law as in effect and applicable hereto from time to time,
neither the establishment of the Plan, nor any modification thereof, nor the
payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, or any officer
or employee thereof, or the Board or the Administrator, except as herein
provided; nor shall any Participant have any legal right, title or interest in
the assets of the Employer. This Plan shall not constitute a contract of
employment nor afford any individual any right to be retained or continued in
the employ of the Employer or in any way limit the right of the Employer to
discharge any of its employees, with or without cause. Participants have no
right to receive any payments or benefits that the Employer is prohibited by
applicable law from making.

6.02 Administrator Authority.

(a) The Administrator will administer the Plan and have the full authority to
accomplish that purpose, including, without limitation, the authority to:

(i) resolve all questions relating to the eligibility of Participants;

(ii) determine the amount of benefits, if any, payable to Participants under the
Plan and determine the time and manner in which such benefits are to be paid;

(iii) engage any administrative, legal, tax, actuarial, accounting, clerical, or
other services it deems appropriate in administering the Plan;

(iv) construe and interpret the Plan, supply omissions from, correct
deficiencies in and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;

(v) compile and maintain all records it determines to be necessary, appropriate
or convenient in connection with the administration of the Plan; and

(vi) resolve all questions of fact relating to any matter for which it has
administrative responsibility.

(b) The Administrator shall perform all of the duties and may exercise all of
the powers that the Administrator deems necessary or appropriate for the proper
administration of the Plan, including, but not limited to, delegation of any of
its duties to one or more authorized officers. All references to the authority
of the Administrator in this Plan shall be read to include the authority of any
party to which the Administrator delegates such authority.

(c) Any failure by the Administrator to apply any provisions of this Plan to any
particular situation shall not represent a waiver of the Administrator’s
authority to apply such provisions thereafter.

 

13



--------------------------------------------------------------------------------

6.03 Claims and Appeals Procedure.

(a) With respect to any claim for benefits which are provided exclusively under
this Plan, the claim and any related appeal shall be administered pursuant to
subsections (b) through (k) below. With respect to any claim for benefits which,
under the terms of the Plan, are provided under another employee benefit plan or
program maintained by an Employer, the Administrator shall determine any claim
and any related appeal regarding an individual’s eligibility under the Plan
pursuant to subsections (b) through (k) below but the administration of any
other claim and any related appeal with respect to such benefits (including the
amount of such benefits) shall be subject to the claims and appeals procedure
specified in such other employee benefit plan or program.

(b) A Participant or his or her duly authorized representative (the “claimant”)
may make a claim for benefits under the Plan by filing a written claim with the
Administrator. Determinations of each such claim shall be made as described
below; provided, however, that the claimant and the Administrator may agree to
extended periods of time for making determinations beyond those periods
described below.

(c) The Administrator will notify a claimant of its decision regarding his or
her claim within a reasonable period of time, but not later than ninety
(90) days following the date on which the claim is filed, unless special
circumstances require a longer period for processing of the claim and the
claimant is notified in writing of the reasons for an extension of time prior to
the end of the initial ninety (90) day period and the date by which the
Administrator expects to make the final decision. In no event will the
Administrator be given an extension for processing the claim beyond one hundred
eighty (180) days after the date on which the claim is first filed with the
Administrator unless otherwise agreed in writing by the claimant and the
Administrator.

(d) If a claim is denied, the Administrator will notify the claimant of its
decision in writing. Such notification will be written in a manner calculated to
be understood by the claimant and will contain the following information: the
specific reason(s) for the denial; a specific reference to the Plan provision(s)
on which the denial is based; a description of additional information necessary
for the claimant to perfect his or her claim, if any, and an explanation of why
such material is necessary; and an explanation of the Plan’s claim review
procedure and the applicable time limits under such procedure and a statement as
to the claimant’s right to arbitration under Section 6.06 after all of the
Plan’s review procedures have been satisfied.

(e) The claimant shall have sixty (60) days following receipt of the notice of
denial to file a written request with the Administrator for a review of the
denied claim. The decision by the Administrator with respect to the review must
be given within sixty (60) days after receipt of the request, unless special
circumstances require an extension and the claimant is notified in writing of
the reasons for an extension of time prior to the end of the initial sixty
(60) day period and the date by which the Administrator expects to make the
final decision. In no event will the decision be delayed beyond one hundred
twenty (120) days after receipt of the request for review unless otherwise
agreed in writing by the claimant and the Administrator.

 

14



--------------------------------------------------------------------------------

(f) Every claimant will be provided a reasonable opportunity for a full and fair
review of an adverse determination. A full and fair review means the following:
the claimant will be given the opportunity to submit written comments,
documents, records, etc. with regard to the claim, and the review will take into
account all information submitted by the claimant, regardless of whether it was
reviewed as part of the initial determination; and the claimant will be
provided, upon request and free of charge, with copies of all documents and
information relevant to the claim for benefits.

(g) The Administrator will notify the claimant of its decision regarding an
appeal of a denied claim in writing. The decision will be written in a manner
calculated to be understood by the claimant, and will include: the specific
reason(s) for the denial and adverse determination; a reference to the specific
Plan provisions on which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all information relevant to the claimant’s claim for benefits; and a
statement regarding the claimant’s right to arbitration under Section 6.06.

(h) If the Administrator fails to follow these procedures consistent with the
requirements of ERISA with respect to any claim, the claimant will be deemed to
have exhausted all administrative remedies under the Plan and will have the
right to arbitration under Section 6.06.

(i) Any claim that is filed in arbitration must be filed within two (2) years of
the later of the date the Participant received the Severance Benefit or the date
of the relevant Participant’s Separation from Service. Any claim filed in
arbitration after the applicable time frame stated above will be void.

6.04 Reliance on Tables and Reports. In administering the Plan, the
Administrator is entitled to the extent permitted by law to rely conclusively
upon all tables, valuations, certificates, opinions and reports which are
furnished by accountants, legal counsel or other experts employed or engaged by
the Administrator. The Administrator will be fully protected in respect of any
action taken or suffered by the Administrator in good faith reliance upon all
such tables, valuations, certificates, reports, opinions or other advice. The
Administrator is also entitled to rely upon any data or information furnished by
the Employer or by a Participant as to any information pertinent to any
calculation or determination to be made under the provisions of the Plan, and,
as a condition to payment of any benefit under the Plan the Administrator may
request a Participant to furnish such information as it deems necessary or
desirable in administering the Plan.

6.05 Expenses. All Plan administration expenses shall be paid by the
Corporation.

6.06 Arbitration of Disputes.

(a) Any dispute, claim or controversy arising under or in connection with this
Plan and a Participant’s right to Severance Benefits that is not resolved under
Section 6.03, shall be settled exclusively by arbitration administered by the
American Arbitration Association (the “AAA”) and carried out in Atlanta,
Georgia. The arbitration shall be conducted in accordance with the AAA rules
governing commercial arbitration in effect at the time of the arbitration,
except as modified herein. There shall be one arbitrator, mutually selected by
the Corporation and Participant from a list of arbitrators provided by the AAA
within 30 days of receipt by respondent of the demand for arbitration. If the

 

15



--------------------------------------------------------------------------------

Corporation and Participant cannot mutually agree on an arbitrator within 30
days, then the parties shall request that the AAA appoint the arbitrator and the
arbitrator shall be appointed by the AAA within 15 days of receiving such
request. The parties agree that the Federal Arbitration Act, 9 U.S.C. §1 et seq.
and the AAA Employment Arbitration Rules shall apply to the interpretation and
enforcement of this Plan. The place of arbitration shall be Atlanta, Georgia.
The arbitratror shall have the right to review the dispute, claim or controversy
on a de novo basis and shall not be limited to the record of appeal.

(b) The parties shall request, and use reasonable business efforts to insure
that the arbitration commences within 45 days after the appointment of the
arbitrator; that the arbitration shall be completed within 60 days of
commencement; and that the arbitrator’s award shall be made within 30 days
following such completion. The parties may agree to extend the time limits
specified in the foregoing sentence.

(c) The arbitrator may award any form of relief permitted under this Plan and
applicable law, including damages and temporary or permanent injunctive relief,
except that the arbitral tribunal is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any dispute. The
arbitrator may award reasonable attorneys’ fees to Participant if the
Participant prevails on at least one material issue in the arbitration. The
Corporation shall pay all expenses of any arbitration (other than the expenses
of Participant’s counsel, except to the extent provided in the preceding
sentence). The award shall be in writing and shall state the reasons for the
award.

(d) The decision rendered by the arbitral tribunal shall be final and binding on
the parties to this Plan. Judgment may be entered in any court of competent
jurisdiction. The parties hereto waive, to the fullest extent permitted by law,
any rights to appeal to, or to seek review of such award by, any court. The
parties hereto further agree to obtain the arbitral tribunal’s agreement to
preserve the confidentiality of the arbitration.

6.07 Successors.

(a) This Plan shall bind any successor of or to the Corporation, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Corporation
would be obligated under this Plan if no succession had taken place. In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Plan, the Corporation shall require such
successor expressly and unconditionally to assume and agree to perform the
Corporation’s obligations under this Plan, in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place. Failure of the Corporation to obtain the agreement provided for
in the preceding sentence in connection with a Change in Control will constitute
a material breach of the Plan by the Corporation, which will entitle the
Participant to terminate employment for Good Reason and obtain the Severance
Benefits provided in Section 4.02.

 

16



--------------------------------------------------------------------------------

(b) The Plan shall inure to the benefit of and be binding upon and enforceable
by the Corporation and the Participants and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. If a Participant should die after incurring
a CIC Qualifying Termination and prior to receiving all of the Severance
Benefits, the Severance Benefits (or any remaining amounts) shall be paid to the
beneficiary designated by the Participant in a beneficiary designation form for
this Plan, and in the event no such form is provided or the Participant has not
otherwise properly designated a beneficiary, the Severance Benefits shall be
payable to the Participant’s estate, provided that in all cases the
Participant’s beneficiary or estate signs a Release similar to the form to be
signed by the Participant as a condition of payment of such Severance Benefits.

6.08 Construction. In determining the meaning of the Plan, words imparting the
masculine gender shall include the feminine and the singular shall include the
plural, unless the context requires otherwise. Unless otherwise stated,
references to Sections are references to Sections of this Plan. Whenever an
example is provided or the text uses the term “including” followed by a specific
item or items, or there is a passage having similar effect, such passages of the
Plan shall be construed as if the phrase “without limitation” followed such
example or term (or otherwise applied to such passage in a manner that avoids
limits on its breadth of application).

6.09 References to Other Plans and Programs. Each reference in the Plan to any
plan, policy or program, the Plan or document of the Employer or affiliate of
the Employer shall include any amendments or successor provisions thereto
without the necessity of amending the Plan for such changes.

6.10 Notices. and all other communications contemplated by this Plan shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid or when sent by express U.S. mail or overnight delivery through
a national delivery service (or an international delivery service in the case of
an address outside the U.S.) with signature required. Notice to the Corporation,
the Board or the Administrator shall be directed to the attention of the
Secretary of the Corporation at the address of the Corporation’s headquarters,
and notice to a Participant shall be directed to the Participant at the most
recent personal residence on file with the Corporation.

6.11 Service of Legal Process. Service of legal process may be made upon the
Administrator to the attention of the Secretary of the Corporation at the
address of the Corporation’s headquarters.

6.12 Plan Year. The records of the Plan shall be maintained on the basis of the
Corporation’s fiscal year, which is the calendar year.

6.13 No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any payment provided pursuant to this Plan, nor shall the amount of
any such payment be reduced by any compensation that the Participant receives
from any other source, except as provided in this Plan.

6.14 Withholding of Taxes. The Employer may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.

 

17



--------------------------------------------------------------------------------

6.15 Governing Law. Except to the extent that the Plan may be subject to the
provisions of ERISA and the Code, the Plan will be construed and enforced
according to the laws of the State of Georgia, without giving effect to the
conflict of laws principles thereof.

6.16 Validity/Severability. If any provision of this Plan or the application of
any provision to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Plan and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid. To the
extent any provisions held to be invalid or unenforceable cannot be reformed,
such provisions are to be stricken here from and the remainder of this Plan will
be binding on the Parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Plan from the first instance.

6.17 Miscellaneous. No waiver by a Participant or the Employer at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Plan to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Plan.

6.18 Source of Payments. All payments provided under this Plan, other than
payments made pursuant to any Employer employee benefit plan which provides
otherwise, shall be paid in cash from the general funds of the Corporation, and
no special or separate fund shall be required to be established, and no other
segregation of assets required to be made, to assure payment. To the extent that
any person acquires a right to receive payments from the Corporation under this
Plan, such right shall be no greater than the right of an unsecured creditor of
the Corporation.

6.19 Survival of Provisions. Notwithstanding any other provision of this Plan,
the rights and obligations of the Corporation and the Participants under Article
Four and Sections 6.03 and 6.06 through 6.19 will survive any termination or
expiration of this Plan or the termination of the Participant’s employment for
any reason whatsoever.

 

18



--------------------------------------------------------------------------------

Exhibit A

Form of Release1

SEPARATION AND RELEASE AGREEMENT

1. Separation Date. I, [Insert Employee’s name], hereby acknowledge that my
employment by Equifax Inc. (together with its subsidiaries, the “Company”) has
ended as of [Insert Date] (the “Termination Date”).

2. Severance Benefits. In exchange for the Company’s receipt of this Separation
and Release Agreement (the “Release”) signed by me, and provided I do not revoke
this Release in the manner specified in Paragraph 12 herein within seven
(7) days after signing it, the Company will provide to me the severance benefits
described in the Equifax Inc. Change in Control Severance Plan (the “Plan”) on
the terms and conditions set forth therein (the “Severance Benefits”). I agree
and acknowledge that the Severance Benefits constitute payments or benefits to
which I would not be entitled if I did not sign or did revoke this Release. The
Company acknowledges that I am entitled to the Accrued Obligations as defined in
the Plan irrespective of whether I execute the Release. I understand that
information will be provided to me about my right to continue health benefits
through the Company through the federal law known as COBRA.

3. Release of Claims.

a. General Release. In consideration of the Severance Benefits, I, on behalf of
myself, my heirs, assigns, legal representatives, successors in interest, and
any person claiming through me or any of them, hereby completely release and
forever discharge all Released Parties from any and all claims, demands or
liabilities whatsoever, based on any act or omission occurring before my signing
of this Release, arising out of my employment with any of the Released Parties
or the ending of such employment. The matters released include any claim arising
under Title VII of the Civil Rights Act of 1964; the Federal Civil Rights Act of
1991; the Fair Credit Reporting Act; the Civil Rights Acts of 1866, 1870, 1871,
and 1991; Title II of the Genetic Information Nondiscrimination Act of 2008; the
Worker Adjustment and Retraining Notification Act of 1988; the Occupational
Safety and Health Act of 1970; the Vietnam Era Veterans Readjustment Assistance
Act of 1974; the Americans with Disabilities Act of 1990; the Federal Family and
Medical Leave Act of 1993; the Equal Pay Act; the Rehabilitation Act; the
Employee Retirement Income Security Act of 1974; the Age Discrimination in
Employment Act (“ADEA”); the Older Workers Benefit Protection Act; the Fair
Labor Standards Act of 1936; the National Labor Relations Act of 1935; the
Uniformed Services Reemployment Rights Act of 1994; the Georgia Equal Employment
for Persons with Disabilities Code, O.C.G.A. §§ 34-6A-1 to 34-6A-6 (prohibiting
discrimination on the account of disability); the Georgia Sex Discrimination in
Employment Law, O.G.C.A. §§ 34-5-1 to 34-5-7; the City of Atlanta Fair Private
Employment Ordinance, Atlanta, Ga. Code of Ordinances §§ 94-110 to 94-121;
[Insert any additional laws as appropriate at the Termination Date], all

 

1

NTD: The Parties agree that the Company may revise the release in light of
additional statutes or claims so that the Company receives the benefit of the
fullest legally permissible release of claims and may also change the timing, if
required, to obtain such release. This footnote and the other footnotes are part
of the form of release and are to be removed only when the Company finalizes the
letter agreement for execution. If the release is due after the executive’s
death, the Company will revise and provide for a comparable release by his
estate or beneficiaries.

 

A-1



--------------------------------------------------------------------------------

of the foregoing as amended; any other federal, state or local law, regulation
or ordinance regulating employment discrimination, wages, hours and working
conditions, or other worker protections; or any other federal, state or local
statutory or common law where I was employed or resided pertaining to employment
relations, my employment or the termination of my employment, including any
action based on any alleged breach of contract, breach of the covenant of good
faith and fair dealing, fraud, fraudulent inducement or any other tort; any
violation of public policy or statutory or constitutional rights; any claim for
unpaid salary (other than as due in the ordinary course in a final paycheck);
severance pay, bonus or similar benefit; sick leave; pension or retirement;
vacation pay (other than as due in the ordinary course in a final paycheck) or
holiday pay; equity compensation; car allowance; life insurance, health or
medical insurance, or any other fringe benefit; any claim for reimbursement of
health or medical costs; and any claim for disability.

For purposes of this Release, the term “Released Parties” means the Company, and
each of its respective parents, subsidiaries and affiliates, and all of the
current and former employees, officers, directors, trustees, agents,
representatives, shareholders, attorneys, accountants, partners, insurers,
advisors, partnerships, joint venturers, successors and assigns, employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs) of any of them, in their individual and official capacities, and
the respective heirs and personal representatives of any of them, and any other
persons acting by, through, under, or in concert with, any of them.

b. Unknown Claims. I understand and agree that the claims released in Paragraph
3.a include not only claims presently known to me, but also all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in Paragraph 3.a. I understand
that I may hereafter discover facts different from what I now believe to be true
that, if known, could have materially affected my willingness to execute and the
terms of this Release, but I nevertheless waive and release any claims or rights
based on different or additional facts.

c. Exclusions from Release.

1. Certain Exclusions. Notwithstanding the foregoing, the Release does not
include and will not preclude: (a) rights or claims to vested benefits under any
applicable retirement and/or pension plans or to the Accrued Obligations;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) any claims not waivable by applicable law (including, where
applicable, workers’ compensation claims and unemployment claims) or arising
after the date I sign this Release; and/or (d) any actions to enforce this
Release or to receive the Severance Benefits.

2. Indemnification. The Company agrees that I am not releasing any claims or
rights I may have for indemnification under state or other law or the governing
documents of the Company and any affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when I was a director, officer, employee or agent of the Company or
any affiliated company; provided, however, that (i) the Company’s
acknowledgement is not a concession, acknowledgment, or guaranty that I have any
such rights to indemnification or coverage in a particular matter, and (ii) the
Company retains any defenses it may have to such indemnification or coverage.

 

A-2



--------------------------------------------------------------------------------

4. No Claims. Except as permitted hereby, I agree that I will not file, nor
encourage or knowingly permit another to file, any claim, charge, action, or
complaint (collectively “Claim”) concerning any matter released herein. If I
have previously filed any such Claim, I agree to take all steps necessary to
cause it to be withdrawn without delay; provided, however, that nothing in this
Release: (i) prevents me from filing a Claim with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that I
acknowledge that I may not recover any monetary benefits in connection with any
such Claim; I further waive any rights or claims to any payment, benefit,
attorneys’ fees or other remedial relief in connection with any such charge,
investigation or proceeding; and I agree that if any such Claim is filed on my
behalf, I shall take all reasonable steps necessary to refuse any damages or
individualized relief in connection therewith), or (ii) shall limit or restrict
my right to (a) challenge the validity of this Release under the ADEA, or
(b) prosecute any ADEA claim if such claim arises after I sign this Release, and
no such action on my part shall be deemed to violate this provision or any other
provision of this Release. This Release does not prohibit or prevent me from
engaging in activities that are not waivable and are protected by applicable
federal or state laws. Further, nothing in this Release or other policies or
contracts covering me prohibits me from communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies, filing a complaint with government
agencies, or participating in government agency investigations or proceedings,
or from receiving an award for information provided to any government agency. I
have been advised that I am not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information I obtained through a communication that was subject to the
attorney-client privilege.

5. Release Negotiations Confidential. I represent and agree that I will keep the
details of negotiation with respect to this Release completely confidential, and
that I will not disclose such information to anyone, except as follows: (a) to
my immediate family and professional representatives (provided they are informed
of this confidentiality provision); (b) to any governmental authority; and
(c) in response to subpoena or other legal process, provided that before making
such disclosure (other than in response to a subpoena or other process issued by
a government agency), I shall give the Company as much prior notice thereof as
practical to enable the Company to seek, at its sole discretion, an appropriate
order preventing such disclosure. I am not required to maintain the
confidentiality of the negotiations to the extent the Company publicly discloses
the details of such negotiations.

6. Continuing Obligations. Except as otherwise permitted by Paragraph 4 above or
in the Restrictive Covenants (as defined in the Plan), I acknowledge and
reaffirm my obligation to keep confidential and not to use or disclose any and
all non-public information concerning the Company that I acquired during the
course of my employment with the Company, including any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition, provided that I may respond to subpoena or other legal process,
provided that before making such disclosure (other than in response to a
subpoena or other process issued by a government agency), I shall give the
Company as much prior notice thereof as practical to enable the Company to seek,
at its sole discretion, an appropriate order preventing such disclosure. I
further acknowledge and reaffirm my continuing obligations with respect to the
Restrictive Covenants, all of which remain in full force and effect.

 

A-3



--------------------------------------------------------------------------------

7. Return of Company Property. I confirm that I have returned to the Company in
good working order all Company-owned keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, smartphones, etc.), Company identification,
Company proprietary and confidential information, and any other Company-owned
property in my possession or control; that I will have left intact with, or
delivered intact to, the Company all electronic Company documents and internal
and external websites including those that I developed or helped to develop
during my employment; and that I have thereafter deleted, and destroyed any hard
copies of, all electronic files relating to the Company that are in my
possession or control, including any that are located on any of my personal
computers or external or cloud storage. I further confirm that I have cancelled
all accounts for my benefit, if any, in the Company’s name, including credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.
Notwithstanding the foregoing, I have been advised that I may retain my address
book to the extent it contains only contact information and that the Company
will reasonably cooperate with me at to the transfer of my cell phone number.

8. Entire Agreement. Except as referenced in Paragraph 6 above, this Release
constitutes the entire agreement between the Company and me as to any matter
referred to in this Release. This Release supersedes all other agreements
between the Company and me, other than the general benefit plans under which I
am a participant and any outstanding equity awards from the Company. In
executing this Release, I am not relying upon any agreement, representation,
written or oral statement, understanding, omission, or course of conduct that is
not expressly set forth in this Release.

9. Governing Law; Arbitration. This Release shall be governed by and enforced in
accordance with the laws of the State of Georgia, without regard to its
conflicts of law principles. I acknowledge that I previously agreed, pursuant to
Section 6.06 of the Plan, to arbitrate any claim under or in connection with the
Plan, and I acknowledge and affirm that such provision survives my termination
from employment with the Company. For clarification, but not limitation, I
further acknowledge and agree that any controversy or claim arising out of or in
any way relating to this Release or the breach thereof shall also be settled by
final and binding arbitration, consistent with the terms, procedures, and
exceptions set forth in Section 6.06 of the Plan. I understand and agree that
this arbitration provision shall not apply to claims brought in a court of
competent jurisdiction by either me or any Released Party to compel arbitration
under this provision, to enforce an arbitration award or to obtain preliminary
injunctive and/or other equitable relief in support of claims that may be
prosecuted in an arbitration by me or any Released Party.

10. Successors and Assigns. This Release will bind and inure to the benefit of
the successors, assigns, heirs and personal representatives of the Released
Parties and me.

11. Review Period; Revocation. I acknowledge that prior to signing this Release,
I have been advised to consult with an attorney of my choice to review the
Release, and have taken such opportunity to the extent I wish to do so. I
further acknowledge that the Company has given me at least [twenty-one (21)]2
days to decide whether I wish to execute this Release. I understand that I may
revoke this Release at any time during the seven (7) days after I sign it (the
“Revocation Period”), and that the Release shall not become effective until the
end of that Revocation Period. I understand and agree that by executing, timely
returning, and not revoking this Release, I am waiving any and all rights or
claims I might have under the Age

 

 

2 

NTD: To be revised when necessary, and any other OWBPA provisions added.

 

A-4



--------------------------------------------------------------------------------

Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that I have received consideration beyond that to which I
was entitled without providing this Release. If I choose to revoke the Release,
such revocation must be by means of a writing signed by me and delivered within
the seven (7) day Revocation Period as follows: via facsimile or hand-delivery
to [                    ] at Equifax Inc., [                    ] or by
facsimile number [                    ]. If I revoke this Release via facsimile,
I agree that my facsimile signature will be valid and binding for all purposes.

12. Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.

13. No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.

14. Headings; Interpretation. The headings, titles and captions contained in
this Release are inserted only for the convenience of the parties and for
reference, and in no way define, limit, extend or describe the scope of this
Release or the intent of any provision hereof. References in this Release to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

15. Severability. If any provision of this Release shall, for any reason, be
held by a court or other tribunal of competent jurisdiction to be invalid, void
or unenforceable, in whole or in part, such adjudication shall in no way affect
any other provisions of this Release or the validity or enforcement of the
remainder of this Release, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

16. Automatic Revocation. If the Company determines my cessation of employment
is to be treated as for “Cause” either at or after the Termination Date (where
permitted by the Plan) and acts upon such determination in a manner materially
adverse to me, this Release, if already executed, is automatically revoked
retroactively, and neither party is obligated by it.

17. Timely Execution. To receive the Severance Benefits, I must sign this
Release on or after my Separation Date, and return it to the Company within
[twenty-one (21) days] after my Separation Date, as follows: hand delivery or
first-class mail to [                                        ] or by facsimile
number [                            ].

Signatures on Following Page

 

A-5



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
[twenty-one (21)] days during which to decide whether to execute this Release,
and have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future that I did not
consider prior to signing this Release.

 

Date:                              

 

      [Insert Employee’s Name]

 

Accepted:     Equifax Inc.   By:                                     
                      [Name]   [Title]

 

A-6



--------------------------------------------------------------------------------

Exhibit B

Change In Control Severance Plan—Restrictive Covenants

In consideration for participation in the Plan, the Participant agrees to the
following Restrictive Covenants.

1. Definitions. For the purposes of these Restrictive Covenants, the following
capitalized terms shall be defined as follows:

A. “Business” means:

1. For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
following functions or providing the following services/products): Consumer
information solutions in the United States, including: consumer credit reporting
and scoring; identity management services; fraud detection and modeling
services; decisioning software services that facilitate and automate consumer
credit-oriented decisions; portfolio management services; mortgage reporting;
property data and analytics; consumer financial marketing services; identity and
fraud solutions solving for fraud detection and identity verification; wealth
and asset data solutions; cross channel attribution products; and business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.

2. For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Employment and income verification
services, including identity and fraud solutions; unemployment claims
management; social security number verification; identity authentication;
employment-based tax credit services; payroll-based transaction services; human
resources-related analytics; and management of assessments, onboarding and I-9
compliance of new hires.

3. For individuals who work in or perform work for the Global Consumer Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Credit scores and monitoring; debt
and household financial management; and identity theft products and related
product features delivered to consumers via on-line and off-line distribution
channels, including through indirect channels.

4. For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the following functions): consumer
and/or credit information reporting, scoring and related information solutions;
credit monitoring; decisioning software services that facilitate and automate
consumer credit-oriented decisions; identity and fraud solutions; and consumer
or commercial financial marketing services.

B. “Competitive Tasks” means the same or similar tasks that Participant
performed on behalf of the Company during Participant’s last twelve (12) months
of employment.

 

B-1



--------------------------------------------------------------------------------

  C.

“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating these Restrictive Covenants or the
legal rights of any party, or (iii) otherwise enters the public domain through
lawful means.

D. “Contact” means any interaction that takes place in the last twelve
(12) months of Participant’s employment with the Company and is between
Participant and a Customer:

1. With whom Participant dealt on behalf of the Company;

2. Whose dealings with the Company were coordinated or supervised by
Participant;

3. About whom Participant obtained Trade Secrets or Confidential Information in
the ordinary course of business as a result of Participant’s work performed on
behalf of the Company; or

4. Who purchases products or services from the Company, the sale or provision of
which results or resulted in compensation, commissions, or earnings for
Participant.

E. “Customer” means any person or entity to whom the Company has sold its
products or services or directly solicited to sell its products or services.

F. “Company Worker” means any person who (i) was employed by the Company at the
time Participant’s employment with the Company ended, and (ii) remains employed
by the Company during the Restricted Period.

G. “Enterprise Competitors” means the following companies, as well as any
successor entities: Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair
Isaac Corporation; Acxiom; and CBC Companies.

 

B-2



--------------------------------------------------------------------------------

H. “Equifax” or the “Company” means Equifax Inc. and its subsidiary and/or
affiliate companies.

I. “Restricted Competitors” means the following companies, as well as any
successor entities:

1. For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.1. above):
Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair Isaac Corporation;
CBCInnovis; CoreLogic; Acxiom; Verisk Analytics; LifeLock; Neustar; and Nielsen.

2. For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.2. above):

a. Verification services: CoreLogic; Credco; CBCInnovis; Interthinx; Kroll;
LexisNexis; Experian; TransUnion; Lifelock; IDology and Credit Plus.

b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Thomas & Company; and Ernst & Young.

c. Tax-credit services: ADP; First Advantage; Ernst & Young; PWC; and
SuccessFactors.

d. Workforce analytics: Ernst & Young; ADP; HealthEfx; Tango; and Unify HR.

e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; HireRight;and Form I-9.

f. Compliance Center solutions: Kenexa; Taleo; Workday; Silk Road; iCIMS;
Ultimate Software; and ADP.

3. For individuals who work in or perform work for the Global Consumer Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.3. above): Experian; TransUnion;
One Technologies; Credit Karma; Credit Sesame; Intuit (Mint); CSID; Lifelock;
Intersections; and Affinion.

4. For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.4. above): Experian; TransUnion; Fair
Isaac Corporation; and Dun & Bradstreet.

 

B-3



--------------------------------------------------------------------------------

An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform work in the prior twelve (12) months for the particular
business unit that competes with the entity in question. For instance, if
Participant works exclusively for the verification services sub-unit of the
Workforce Solutions business unit in the prior twelve (12) months, then the list
of Restrictive Competitors for Participant shall only be those entities listed
in Paragraph 1(I)(2)(a).

J. “Restricted Period” means the time period during Participant’s employment
with the Company, and for twelve (12) months after Participant’s employment with
the Company ends.

K. “Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.

2. Acknowledgments. Participant acknowledges that:

A. Equifax is engaged in the Business as defined in Paragraph 1.A.;

B. Participant’s position is a position of trust and responsibility with Equifax
and will provide Participant with continued access to Confidential Information,
Trade Secrets, and/or valuable information concerning employees and Customers of
the Company;

C. the Trade Secrets and Confidential Information, and the relationship between
Equifax and each of its employees and Customers, are valuable assets of Equifax;

D. Equifax’s competitors, including, but not limited to, the Enterprise
Competitors and the Restricted Competitors, will obtain an unfair advantage if
Participant (i) discloses Confidential Information or Trade Secrets to the
Company’s competitors, (ii) uses Confidential Information or Trade Secrets on
behalf of any entity that competes with the Company, or (iii) exploits the
relationships Participant develops on behalf of the Company during his or her
employment to solicit Customers or Company Workers on behalf of any entity that
competes with Equifax and in violation of these Restrictive Covenants; and

E. the restrictions contained in these Restrictive Covenants are reasonable and
necessary to protect the legitimate business interests of the Company, and will
not impair or infringe upon Participant’s right to work or earn a living in the
event Participant’s employment with the Company ends.

3. Trade Secrets and Confidential Information.

 

  A.

Participant agrees that he or she will not:

 

  1.

Either during or for a period of five (5) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Company, except
as authorized in writing by Equifax, and Participant shall not use or disclose
Trade Secrets indefinitely;

 

  2.

During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

 

B-4



--------------------------------------------------------------------------------

  3.

upon the conclusion of Participant’s employment with the Company for any reason
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form) that are in Participant’s possession or
control, unless instructed to do so in writing by Equifax.

 

  B.

Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

 

  C.

Nothing in these Restrictive Covenants should be construed to impair
Participant’s rights to communicate with, or participate in an investigation by,
a government agency, or from exercising rights under Section 7 of the National
Labor Relations Act to engage in protected, concerted activity with other
employees.

4. Non-Competition with Enterprise Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Chief
Executive Officer or his or her delegate, perform Competitive Tasks on behalf of
any of the Enterprise Competitors. Participant acknowledges that he/she has
authority over and/or will gain Trade Secrets and Confidential Information
regarding multiple areas of the Business. Because the Enterprise Competitors
compete with most or all of the Company’s Business, Participant agrees that the
Company has a legitimate interest in preventing Participant from performing
Competitive Tasks on behalf of any business unit of the Enterprise Competitors.

5. Non-Competition with Restricted Competitors or Other Entities. During the
Restricted Period, Participant will not, except as authorized in writing by
Equifax’s Chief Executive Officer or his or her delegate, perform Competitive
Tasks within the United States on behalf of any of the Restricted Competitors or
perform Competitive Tasks in competition with the Business on Participant’s own
behalf or on behalf of any other person or entity, in the territory where the
employee is working at the time of termination. This restriction is limited to a
prohibition on working on Participant’s own behalf or on behalf of any other
person or entity (or a recognized division or department thereof) that competes
with the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax; this restriction does not prevent Participant from
working exclusively for a recognized division or department of another entity,
that does not compete with the area(s) of the Business for which Participant
performed work during Participant’s last twelve (12) months of employment with
Equifax.

6. Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Section apply only
to

 

B-5



--------------------------------------------------------------------------------

Customers with whom Participant had Contact. Nothing in this Section shall be
construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.

7. Non-Solicitation of Company Workers. During the Restricted Period,
Participant will not, directly or indirectly, on his or her behalf or on behalf
of others, solicit any Company Worker whom Participant supervised during his or
her last year of employment, directly or indirectly, or with whom Participant
regularly worked during his or her last year of employment to terminate his or
her employment relationship with Equifax.

8. Non-Disparagement. Participant acknowledges and agrees that Participant will
not, either during employment or at any time thereafter, disparage or induce or
encourage others to disparage, Equifax or any of its directors or executive
officers.

9. Work Product. Except as set forth in a separate written agreement executed by
a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and
(ii) authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he or she has full and unencumbered authority to grant
such a license. The confidentiality requirements of the preceding paragraphs of
these Restrictive Covenants will apply to all of the above.

 

B-6



--------------------------------------------------------------------------------

10. Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, tablet, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer or
vendor lists existing in any format), rolodexes, tapes, laptop computer,
software, computer files, external data device, marketing and sales materials,
information relating to work done for Equifax or that Participant obtained as a
result of working for Equifax (including such information residing on
Participant’s personal computer, e-mail account, external data device, or
mobile/smart phone) and any other property, record, document, or piece of
equipment belonging to Equifax. Participant will not retain and shall provide to
Equifax any copies of Equifax’s property, including any copies existing in
electronic form. To the extent that Participant cannot return copies of Equifax
property (such as files existing on Participant’s home computer or personal
e-mail account), then Participant shall provide a copy of the file to Equifax
(including all available Metadata) and then permanently delete the file (unless
otherwise instructed in writing to preserve it by Equifax). The obligations
contained in this Section shall also apply to any property that belongs to a
third party, including, but not limited to, (a) any entity which is affiliated
or related to the Company, or (b) the Company’s customers, licensors, or
suppliers. If Participant has any questions regarding his/her obligations to
return and not to retain Company property, then Participant is obligated to
contact Participant’s direct supervisor (as of the end of Participant’s
employment) to obtain guidance.

11. Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of these Restrictive Covenants to persons and/or entities for
whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.

12. Injunctive Relief. If Participant breaches these Restrictive Covenants,
Participant agrees that:

A. Equifax would suffer irreparable harm;

B. it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by Equifax; and

C. if Equifax seeks injunctive relief to enforce these Restrictive Covenants,
Participant will waive and will not assert any defense that Equifax has an
adequate remedy at law with respect to the breach.

Nothing contained in these Restrictive Covenants shall limit Equifax’s right to
any other remedies at law or in equity.

 

B-7



--------------------------------------------------------------------------------

13. Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than these
Restrictive Covenants; or (b) any other covenants in these Restrictive
Covenants, and the existence of any claim or cause of action by Participant
against Equifax, whether predicated on these Restrictive Covenants or otherwise,
regardless of who was at fault and regardless of any claims that either
Participant or Equifax may have against the other, shall not constitute a
defense to the enforcement by Equifax of the covenants set forth herein. Equifax
shall not be barred from enforcing the restrictive covenants set forth herein by
reason of any breach of: (a) any other part of these Restrictive Covenants; or
(b) any other agreement with Participant.

14. Computer Authorization. Participant agrees that Participant is not
authorized to use Equifax’s computer system or any of Equifax’s IT hardware or
software for any purpose in actual or contemplated competition with Equifax.
This includes but is not limited to: (a) transferring information relating to
Equifax’s Business from Equifax’s system, hardware, or software to an external
device or account for the purpose of using, disclosing, or retaining such
information after the end of Participant’s employment; or (b) deleting
information relating to Equifax’s Business from Equifax’s system, hardware, or
software in advance of the end of Participant’s employment with Equifax.

15. Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.

16. Misuse of Data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.

17. Waiver. Equifax’s failure to enforce any provision of these Restrictive
Covenants shall not act as a waiver of that or any other provision. Equifax’s
waiver of any breach of these Restrictive Covenants shall not act as a waiver of
any other breach.

18. Severability. The provisions of these Restrictive Covenants are severable.
If any provision is determined to be invalid, illegal, or unenforceable, in
whole or in part, then such provision shall be modified so as to be enforceable
to the maximum extent permitted by law. If such provision cannot be modified to
be enforceable, then the unenforceable element of the provision (or, failing
that, the entire provision) shall be severed from these Restrictive Covenants.
The remaining provisions and any partially enforceable provisions shall remain
in full force and effect. Equifax states specifically that Paragraphs 4 and 5
above shall not restrict the right of a lawyer to practice after termination.
Rather, for any lawyer agreeing to these Restrictive Covenants, Paragraphs 4 and
5 shall not apply to Competitive Tasks involving the practice of law.

 

B-8



--------------------------------------------------------------------------------

19. No Strict Construction. If there is a dispute about the language of these
Restrictive Covenants, the fact that one Party drafted these Restrictive
Covenants shall not be used in its interpretation.

20. Successors and Assigns. These Restrictive Covenants shall be assignable to,
and shall inure to the benefit of, Equifax’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of Equifax’s stock or assets, and shall be binding upon
Participant. Participant shall not have the right to assign his or her rights or
obligations under these Restrictive Covenants. The covenants contained in these
Restrictive Covenants shall survive cessation of Participant’s employment with
the Company, regardless of who causes the cessation or the reason for the
cessation.

 

B-9